AMENDMENT TO NOTE EXCHANGE AND PURCHASE AGREEMENT


This Amendment to Note Exchange and Purchase Agreement (the “Amendment”) is
entered into as of November 14, 2012 by and between VistaGen Therapeutics, Inc.,
a Nevada corporation (the “Company”) and Platinum Long Term Growth VII, LLC, a
Delaware limited liability company (“Platinum”).  Unless otherwise specified
herein, all capitalized terms set forth in this Amendment shall have the
meanings as set forth in the Agreement.


RECITALS


        WHEREAS, the Company and Platinum entered into that certain Note
Exchange and Purchase Agreement, dated October 11, 2012 (the “Agreement”),
pursuant to which, subject to the terms and conditions thereof, Platinum agreed
to purchase from the Company senior secured convertible promissory notes
(“Notes”) in the aggregate principal amount of up to $2.0 million, issuable in
four separate tranches of $500,000 each.  A copy of the Agreement is attached
hereto as Exhibit A;


       WHEREAS, the final two Notes are currently scheduled for issuance on or
before November 15, 2012 and December 15, 2012, respectively, conditioned on the
Company closing a debt or equity financing, or a combination of financings,
resulting in gross proceeds of at least $1,000,000 (“Additional Closing
Condition”); and
 
 
        WHEREAS, the Company and Platinum desire to amend the Additional Closing
Condition to permit the issuance of additional Notes, as more particularly set
forth in this Amendment.


AGREEMENT


        For good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the undersigned parties agree as follows:


1.  
Section 2.1 of the Agreement is hereby amended and replaced in its entirety with
the following:



Section 2.1     Amounts; Timing of Funding


Subject to satisfaction of the conditions precedent set forth in Section 4.4
below, Platinum agrees to make the following Investments no later than the
following dates (each such date, an “Investment Date”):


Investment Date
Amount of Investment
On or before October 11, 2012
$500,000
On or before October 19, 2012
$500,000
On or after January 1, 2013 but on or before January 31, 2013
$1,000,000



    2. Section 4.4.13 of the Agreement is hereby amended and replaced in its
entirety with the following:
 
4.4.13  
Additional Investments. With respect to the Investment to be made on or after
January 1, 2013 but on or before January 31, 2013 referenced in Section 2.1
above, as a condition to such Investment, the Company shall have received gross
proceeds from the sale of its equity or debt securities, between the date of the
August Note and January 31, 2013, of not less than $1,000,000; provided, that,
any such debt securities shall (a) not permit payment prior to payment in full
of the Notes, and (b) be expressly subordinate in payment and priority to all
obligations of the Company to Platinum, including without limitation the
obligations of the Company under the Exchange Note and all Investment Notes,
pursuant to a subordination agreement in form and substance satisfactory to
Platinum in Platinum’s sole and absolute discretion.  Platinum shall be
obligated to make such Investment within 5 days of notice of the satisfaction of
the conditions set forth in this Section 4.4.13 (it being understood that all
other conditions to funding of such Investment set forth herein must likewise be
satisfied).

 
3.  
The Company represents and warrants to Platinum as follows:



                (a)                       Except as the same may be qualified by
any attachment hereto updating disclosures in any existing exhibit to the
Agreement, the representations, warranties and covenants of the Company made in
the Transaction Documents remain true and accurate and are hereby incorporated
in this Amendment by reference and reaffirmed as of the date hereof.


                (b)                      The Company has performed, in all
material respects, all obligations required to be performed by it under the
Transaction Documents, and no default or Event of Default exists thereunder or
an event which, with the passage of time or giving of notice or both, would
constitute a default or Event of Default.


                (c)                      The execution, delivery and performance
of this Amendment are within the power of the Company and are not in
contravention of law, of the Company’s Articles of Incorporation, By-laws or the
terms of any other documents, agreements or undertakings to which the Company is
a party or by which the Company is bound.  No approval of any person,
corporation, governmental body or other entity not provided herewith is a
prerequisite to the execution, delivery and performance by the Company of this
Amendment or any of the documents submitted to Platinum in connection with the
this Amendment, to ensure the validity or enforceability thereof.


(d)           When executed on behalf of the Company, this Amendment will
constitute the legally binding obligations of the Company, enforceable in
accordance with their terms, subject to the effect of applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws now existing or
hereafter enacted relating to or affecting the enforcement of creditors’ rights
generally, and the enforceability may be subject to limitations based on general
principles of equity (regardless of whether such enforceability is considered a
proceeding in equity or at law).


    4. The Company shall reimburse Platinum for any legal fees and expenses
incurred in connection with the preparation, drafting and negotiation of this
Amendment in an amount not to exceed $1,000.


    5. The provisions of the Agreement, as modified herein, shall remain in full
force and effect in accordance with their terms and are hereby ratified and
confirmed.  Platinum does not in any way waive the Company’s obligations to
comply with any of the provisions, covenants and terms of the Agreement (as
amended hereby) and the other Transaction Documents.  This Amendment shall be
governed by the laws of the State of New York without regard to the conflict of
laws provisions thereof.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment is executed as of the day and year first
written above.



ADDRESS:
   
VISTAGEN THERAPEUTICS, INC.
384 Oyster Point Blvd., Suite No. 8
South San Francisco, California 94080
           
By:  /s/ Shawn K. Singh
      Name: Shawn K. Singh, JD
Title: Chief Executive Officer
       
ADDRESS:
   
PLATINUM LONG TERM GROWTH VII, LLC
152 West 57th Street, 4th Floor
New York, NY 10019
           
By: /s/ Michael M. Goldberg
      Name: Michael M. Goldberg, M.D.
Title: Duly Authorized Agent



 
 

--------------------------------------------------------------------------------

 
 
The undersigned hereby acknowledge and agree to the execution and delivery of
this Amendment.  Each of the undersigned hereby ratifies and confirms the
Transaction Documents delivered by such party in all respects.  The undersigned
further confirm that nothing in the Transaction Documents shall require or
suggest that the consent or confirmation by the undersigned of its obligations
under Transaction Documents to which it is a party is required in connection
with this Amendment or any other amendment or modification of any of the
Agreement as a condition of the continued effectiveness of the Transaction
Documents with respect to the undersigned.



     
VISTAGEN THERAPEUTICS, INC., a California corporation
     
By:  /s/ Shawn K. Singh
      Name: Shawn K. Singh, JD
Title: Chief Executive Officer
             
ARTEMIS NEUROSCIENCE, INC.
     
By:  /s/ Shawn K. Singh
      Name: Shawn K. Singh, JD
Title: President


